Citation Nr: 1026120	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a right foot disability (claimed as residuals of injury).

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1969 and from January 1976 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2006 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Providence, 
Rhode Island, which determined that no new and material evidence 
had been received to reopen the Veteran's claim for a right foot 
injury and denied service connection for a left foot condition.

The reopened claim for service connection for a right foot 
disability is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A January 1994 rating decision denied the Veteran's claim for 
service connection for a right foot injury.  The Veteran did not 
appeal this decision after notice was sent in February 1994.

2.  New evidence received since the January 1994 rating decision 
does relate to an unestablished fact necessary to substantiate 
the claim.

3.  The competent medical evidence reflects that left foot 
complaints treated in service following a contusion injury in 
April 1986 were acute and transitory with no continuity of 
symptoms, and that the Veteran's current left foot disability is 
neither related to service nor due was arthritis manifested 
within one year of service discharge.



CONCLUSIONS OF LAW

1.  The January 1994 rating decision, denying service connection 
for a right foot injury (disability), is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the January 
1994 rating decision, and the claim for service connection for a 
right foot disability is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  A left foot disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is reopening and remanding for further development the 
claim for service connection for a right foot disability.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed with respect to the new and material issue regarding 
the right foot disability.  The rest of the discussion pertains 
to the remaining claim for service connection for a left foot 
disability.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23,353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the AOJ.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.  In the present case, the Veteran's claim on 
appeal was received in July 2006 and a duty to assist letter was 
sent in August 2006, prior to the November 2006 denial of this 
claim on the merits.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement to 
service connection, which included notice of the requirements to 
prevail on these types of claims, and of the Veteran's and VA's 
respective duties.  The duty to assist letter, specifically 
notified the Veteran that VA would obtain all relevant evidence 
in the custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to this claim so that VA could assist in procuring that 
evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
obtained.  Furthermore, VA and private medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the 
evidence received does not indicate that the left foot condition 
should be service connected in the absence of continuity of 
symptomatology. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Such notice was sent in March 2006 
and the case was readjudicated and a statement of the case (SOC) 
was issued in March 2007.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duties to notify and assist the claimant.  See 38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not prohibit 
consideration of the matters decided herein on appeal.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. New and Material Evidence-Right Foot

Service connection was previously denied for a right foot 
disorder in a January 1994 rating decision.  The denial was based 
on the fact that, while the service treatment records noted that 
the Veteran apparently injured his right foot kicking a football 
and suffered a contusion of the right foot, that in-service 
injury in service was acute and transitory as no injury was shown 
on current VA examination.  Notice was sent in February 1994.  
The Veteran did not appeal this decision.

Prior unappealed decisions of the Board and the RO are final.  38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2009).  If, 
however, new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Among the evidence previously before the RO in January 1994, were 
service treatment records from his first period of service 
showing that the Veteran's feet were normal on the October 1965 
entrance examination with report of medical history negative for 
foot trouble.  No treatment for right foot problems are shown, 
and his separation examination and report of medical history from 
September 1969 were also normal and negative for history of foot 
trouble.  The service treatment records from his service shown to 
have taken place between 1976 and 1993 included treatment in 
December 1976 for a coral cut on his right foot, which over two 
weeks had gradually increased in pain and was not healing.  The 
assessment was cellulitis.  A followup later in December 1976 
revealed his foot showed improvement.  Thereafter, he injured his 
right foot in May 1984 after kicking a football apparently 
barefoot, and had pain and swelling of the right foot.  He was 
assessed with contusions of the right foot, secondary hematoma 
and reactive cellulitis.  He was treated for this injury in May 
and June 1984.

Also before the RO in January 1994 were repeated examinations and 
reports of medical history conducted between September 1976 and 
March 1993, to include after the May 1984 injury, which 
consistently revealed normal feet and no history of foot trouble.  

Also previously considered by the RO was a July 1993 VA 
examination of the right foot, which noted the history of a right 
foot injury after kicking a football 9 years ago.  He indicated 
that his right foot would crack or hurt.  The Veteran had pain in 
the right foot and examination reveal the foot had pain on 
flexion of the right ankle and he guarded his right foot while 
walking.  X-rays showed degenerative disease of the right foot.  
The diagnosis was trauma of the right foot and degenerative 
arthritis.  The August 1993 X-ray report gave an impression of no 
injury, minimal hallux valgus deformity of the big toe of the 
right foot.  

The evidence received after January 1994 includes a July 2001 
diabetic VA examination showing a finding of his feet being 
"lukewarm."  Other records from 2001 include a June 2001 
diabetic foot examination significant for a 2-centimeter healing 
ulcer on the right foot, with no other significant findings.  He 
was examined in June 2003 for peripheral neuropathy (for which 
service connection is in effect) and gave a history of aching and 
tingling including the right foot, with the only significant 
findings of decreased sensation to pinprick and vibration and an 
absent ankle jerk.  The rest of the examination was normal and 
the assessment was diabetic neuropathy.

Also received after January 1994 was a December 2005 podiatry 
record showing treatment for metatarsalgia, and noting he was 
currently in work boots.  He related increased pain, including 
the right foot, worst after being on his feet all day.  
Examination noted a hypermobile 1st metatarsal and a bunion 
deformity bilaterally.  He also had prominent plantar metatarsal 
heads and mild pes planus on weight bearing.  The assessment was 
metatarsalgia bilaterally, secondary to increased weight load and 
foot type.  At a podiatry follow-up in April 2006, he again was 
noted to have a hypermobile first metatarsal and bunion deformity 
bilaterally.  He also had a prominent plantar metatarsal s head 
and mild pes planus on weight bearing.  He was assessed with 
stable metatarsalgia. 

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen his 
claim for a right foot disability.  The Board notes that the 
previous denial in January 1994 was based on the right foot 
injury sustained May 1984 being acute and transitory and having 
resolved without residuals.  The additional evidence received 
since this decision raises the possibility that the diagnosis of 
metatarsalgia now noted in December 2005 and April 2006, could 
potentially be residuals from the May 1984 injury in service.  

This evidence is new in that it has not been previously 
considered, and is so significant that this evidence relates to 
an unestablished fact necessary to substantiate his claim and 
raises a reasonable possibility of substantiating his claim.  
Thus the claim for service connection for a right foot disability 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Service connection-Left Foot

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran contends he is entitled to service connection for a 
left foot disability.

Service treatment records from the Veteran's first period of 
service show that his feet were normal on the October 1965 
entrance examination with report of medical history negative for 
foot trouble.  No treatment for left foot problems are shown, and 
his separation examination and report of medical history from 
September 1969 were also normal and negative for history of foot 
trouble.  

The service treatment records from his service shown to have 
taken place between September 1976 and March 1993 included 
treatment in April 1986 for left foot pain after being pinched 
under the edge of the refrigerator 2-3 days ago.  Examination 
revealed large amounts of ecchymosis of the lateral plantar 
surface along the 5th metatarsal and full range of motion of the 
foot and ankle.  There was no crepitus, bony deformity, edema or 
point tenderness over the 5th metatarsal.  The assessment was 
rule out soft tissue contusion of the left foot.  Repeated 
examinations and reports of medical history between September 
1976 and March 1993, to include after the April 1986 injury, 
consistently revealed normal feet and no history of foot trouble.  

A July 1993 VA examination of the feet was limited to right foot 
findings, with no findings made regarding the left foot.  
Likewise, a June 2001 diabetic foot examination for complications 
from diabetes noted some diabetic findings regarding the right 
foot, with no significant findings noted in the left foot.

Thereafter, there is no evidence of left foot complaints or 
problems until he was examined in June 2003 for peripheral 
neuropathy (for which service connection is in effect) and gave a 
history of aching and tingling, with the only significant 
findings of decreased sensation to pinprick and vibration and an 
absent ankle jerk in both feet.  The rest of the examination was 
normal and the assessment was diabetic neuropathy.

Thereafter, left foot complaints are documented in a December 
2005 podiatry record showing treatment for metatarsalgia 
involving his left foot.  He related increased pain worst after 
being on his feet all day.  Examination noted a hypermobile 1st 
metatarsal and a bunion deformity bilaterally.  He also had 
prominent plantar metatarsal heads and mild pes planus on weight 
bearing.  The assessment was metatarsalgia bilaterally, secondary 
to increased weight load and foot type.  On followup for podiatry 
in April 2006, he again was noted to have a hypermobile first 
metatarsal and bunion deformity bilaterally.  He also had a 
prominent plantar metatarsal head and mild pes planus on weight 
bearing.  He was assessed with stable metatarsalgia, which is 
shown to have affected the left foot. 

Based on a review of the foregoing, the Board finds that service 
connection is not warranted for a left foot disability.  The left 
foot injury treated during service in April 1986 was acute and 
transitory and resolved without residuals.  There is neither lay 
nor medical evidence submitted to suggest a continuity of 
symptoms post service.  The only lay contentions the Veteran 
submitted regarding his feet was a September 2006 statement where 
he reported having had trouble the past few years with his feet 
when doing his job.  This statement does not suggest a continuity 
of symptoms since his discharge in 1993.  There is also no 
evidence of any arthritis of the left foot shown in service, nor 
is such found to have been manifested within one year of his 
discharge from the service in May 1993.  

Accordingly, for the reasons stated above, the Board finds that 
entitlement to service connection for a left foot disability is 
not warranted, and there is no doubt to be resolved, as the bulk 
of the evidence is unfavorable in this case.  See Gilbert, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen a claim for 
service connection for a right foot disability and to this 
extent, the appeal is granted.

Service connection for a left foot disability is denied.  


REMAND

Having reopened the claim for service connection for a right foot 
disability (claimed as residuals of an injury), the Board finds 
that further development is necessary prior to readjudication of 
this claim on the merits.  Specifically, a VA examination is 
necessary to obtain an opinion as to the nature and etiology of 
the Veteran's current right foot disability and to determine 
whether it is related to the injury of this foot shown in 
service.  

Further clarification should also be made as to the somewhat 
contradictory findings shown on the July 1993 VA examination of 
the right foot, with the examiner stating that degenerative joint 
disease was shown on the X-ray of the right foot, while the X-ray 
report from August 1993 yielded an impression of no injury, 
minimal hallux valgus deformity of the big toe of the right foot.  
The Board notes that the July 1993 VA examination was conducted 
within one year of his discharge from active service, thus should 
arthritis be confirmed present in the right foot during such 
time, service connection could be warranted on a presumptive 
basis.

Furthermore the Veteran should be provided the chance to submit 
additional evidence pertaining to his right foot since the most 
recent VA records are dated in 2006.  

In view of the foregoing, the matter is remanded for the 
following.

1.  Send a letter to the Veteran and his 
representative and request that he identify 
the names, addresses, and dates of 
treatment for all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable to 
diagnosis and treatment for his claimed 
right foot disability since 2006.  The 
Veteran should provide all necessary 
written releases for these records.  All 
responses and/or records should be 
associated with the claims folder.  If any 
of the identified records cannot be 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

2.  Thereafter, afford the Veteran a VA 
orthopedic examination, in order to 
determine the nature, onset and etiology of 
any right foot disorder(s) found.  The 
claims folder and a copy of this remand 
should be made available to, and reviewed 
by, the examiner.  All tests and studies 
deemed necessary should be performed and 
the examiner should obtain a relevant 
history from the Veteran.  The examiner 
should report the pertinent medical 
complaints, symptoms and clinical findings 
in detail, and in addressing the history of 
his claimed right foot disorder, should 
also review the service treatment records 
addressing right foot complaints following 
the contusion injury in 1984.  The examiner 
should also address the findings from the 
July 1993 VA examination of the right foot 
done approximately within two months of the 
Veteran's discharge from active service.  
Following the examination, the examiner 
should express opinions on the following 
questions: (a) Does the Veteran have a 
current disability of the right foot and, 
if so, what is the diagnosis of this 
disorder(s)?; (b) Is it at least as likely 
as not (50 percent or greater probability) 
that any current right foot disorder had 
its onset in service, or if preexisting was 
aggravated by service beyond the natural 
progression, or is related to any event or 
episode of service?; (c) Does the evidence 
reflect that it is at least as likely as 
not (50 percent or greater probability) 
that arthritis of the right foot was 
manifested within one year of his discharge 
from active service in May 1993?  The 
examiner must provide a complete rationale 
for any opinion reached.  

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental SOC.  The 
Veteran and his representative must then be 
afforded an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


